Citation Nr: 1820001	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected disabilities.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for gout, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a stomach condition now claimed as irritable bowel syndrome (IBS), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a lumbar spine disability. 
 
6.  Entitlement to service connection for a cervical spine disability. 

7.  Whether the severance of service connection for anxiety disorder was proper.

8.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

9.  Entitlement to an initial compensable rating for bilateral hearing loss. 

10.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis. 

11.  Entitlement to a rating in excess of 10 percent for a right ankle disability. 

12.  Entitlement to an effective date earlier than July 17, 2012, for the grant of service connection for bilateral hearing loss.

13.  Entitlement to an effective date earlier than July 17, 2012, for the grant of service connection for nephrolithiasis. 

14.  Entitlement to an effective date earlier than July 17, 2012, for the grant of service connection for an acquired psychiatric disorder, to include PTSD.

15.  Entitlement to an effective date prior to May 21, 2014, for the award of the 10 percent rating for a right ankle disability. 

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) in St. Louis, Missouri. 

For reasons outlined below, the Board finds that the December 1971 rating decision denying service connection for a stomach condition is not final, and as such, new and material evidence to reopen this claim is not necessary.  Specifically, despite issuing a December 1972 rating decision indicating that the additional service treatment records were reviewed, the RO failed to acknowledge the Veteran's statement made within a year of both decisions, which the Board finds constitutes new evidence and or alternatively a notice of disagreement.  Similarly, the Board finds that new and material evidence is not needed to reopen the service connection claim for headaches disability.  Notably, the December 1982 rating decision relied in part on the lack of in-service injury; however, as will be discussed in detail below, VA had notice of the Veteran's combat experience prior to making this decision and records showing his combat experience were associated with the claims file later on.  See 38 C.F.R. § 3.156(c)   

The Board finds that the RO's consideration of PTSD and anxiety disorder together under the broader acquired psychiatric disorder is proper.  As will be discussed in detail below, the probative evidence indicates that the Veteran's anxiety is part of his PTSD.  The issues of increased rating and effective date on appeal are therefore recharacterized to incorporate all of the Veteran's psychiatric disorders, however they are diagnosed. 

The issues of entitlement to service connection for erectile dysfunction and whether new and material evidence has been received to reopen a claim for earlier effective date for the grant of service connection for diabetes have been raised by the record in a June 4, 2012 statement in support of claim (misfiled on November 15, 2007 in VBMS) and October 29, 2012 statement in support of claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hypertension, stomach condition, gout, increased rating for a right ankle disability, earlier effective date for the award of the 10 percent rating for a right ankle disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed claim of service connection for hypertension secondary to service-connected diabetes was denied by the Board in a November 2007 decision. 

2.  The evidence received since the final November 2007 Board's decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension. 

3.  An unappealed claim of service connection for gout was denied by the Board in a November 2007 decision. 

4.  The evidence received since the final November 2007 Board's decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for gout. 

5.  The Veteran had combat experience in Vietnam. 

6.  Resolving any reasonable doubt in the Veteran's favor, his currently diagnosed headache disability had its onset during combat service.

7.  The weight of the evidence both lay and medical indicates that the lumbar spine disabilities were not incurred in service and symptoms of degenerative arthritis were not chronic in service or manifested to a degree of 10 percent within a year of service separation, and are not otherwise etiologically related to service.

8.  The weight of the evidence both lay and medical indicates that the cervical spine disabilities were not incurred in service and symptoms of degenerative arthritis were not chronic in service or manifested to a degree of 10 percent within a year of service separation, and are not otherwise etiologically related to service.

9.  The evidence does not show that the original grant of service connection for anxiety disorder in December 2015 was clearly and unmistakably erroneous.

10.  For the period on appeal prior to December 20, 2017, the Veteran's psychiatric disorder symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

11.  Resolving all doubt in the Veteran's favor, from December 20, 2017, forward, his psychiatric symptoms more nearly approximate total occupational and social impairment.

12.  For the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by hearing acuity no worse than Level I in the right ear and Level I in the left ear.

13.  For the entire period on appeal, the Veteran's nephrolithiasis was manifested by no worse than an occasional attack of colic.

14.  The Veteran's original service connection claim for bilateral hearing loss was received on July 17, 2012.  

15.  In unappealed December 1971 and subsequent January 1972 rating decisions, the RO denied service connection for a kidney stone disability. 

16.  The Veteran filed a subsequent petition to reopen in July 2012 and submitted new and material evidence to support his service connection claim.  

17.  In a December 2015 rating decision, the RO granted service connection for nephrolithiasis, effective July 17, 2012, the date of the Veteran's petition to reopen. 

18.  There is no pending, unadjudicated petition to reopen the service connection claim for nephrolithiasis or kidney stones prior to July 17, 2012. 

19.  A misfiled statement in support of claim (VBMS November 2007) may be construed as a formal or informal claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The Board's November 2007 decision denying service connection for hypertension secondary to service-connected diabetes is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The evidence received since the final November 2007 Board's decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The Board's November 2007 decision denying service connection for gout is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

4.  The evidence received since the final November 2007 Board's decision is new and material, and the claim for service connection for gout is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5.  The criteria to establish service connection for a headache disability are met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.304(d) (2017).

6.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

8.  The criteria for restoration of service connection for anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.105(d) (2017).

9.  Prior to December 20, 2017, the criteria for disability rating of 70 percent, but not higher, for an acquired psychiatric disorder, to include PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

10.  From December 20, 2017, the criteria for disability rating of 100 percent for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

11.  For the entire period on appeal, the criteria for an initial compensable rating for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2017).

12.  The criteria for an initial rating in excess of 10 percent for nephrolithiasis have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 3.102, 4.115a, 4.115b, Diagnostic Codes 7508, 7509, 7510 (2017).

13.  The criteria for the assignment of an effective date prior to July 17, 2012 for the award of service connection for bilateral hearing loss disability are not met.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).

14.  The December 1971 and January 1972 rating decisions denying service connection for kidney stones disability are final.  38 U.S.C. §§ 5109, 5110, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2017).

15.  The criteria for the assignment of an effective date prior to July 17, 2012, for the award of service connection for nephrolithiasis claimed as kidney stones are not met.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).

16.  The criteria for an effective date of June 4, 2012, but not earlier, for the grant of service connection for an acquired psychiatric disorder, to include PTSD have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As noted above, there were various deficiencies of the duty to notify and assist with regards to the Veteran's claims for headaches, stomach condition, and acquired psychiatric disorder.  In addition, as will be discussed in the remand portion below, additional clarification is necessary for the issue of increased rating and earlier effective date or service-connected right ankle disability.  Nevertheless, the Board finds that in light of the favorable decision below (either granting or remanding the above mentioned issues) there is no prejudice to the Veteran.  

In regards to the Veteran's service connection claim for a stomach disability, the Board finds that Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim and new and material evidence will not be required.  Here, in February 1971, the RO denied service connection for a stomach condition indicating that although the service treatment records were "incomplete," the in-service treatment for diarrhea, stomach cramps, and nausea with an impression of gastroenteritis resolved, and there was no current stomach disability.  The Veteran was notified of the February 1971 decision in December 1971.  In January 1972, the RO issued an additional rating decision indicating that upon review of the additional service treatment records, there were "no rateable disabilities noted."  
 
In December 1972, within a year of the December 1971 notification and shortly after the December 1972 rating decision, the Veteran submitted a statement in support of claim to reopen his claim for stomach condition, because his ailment has gotten worse, but the RO failed to acknowledge it.  Thereafter, in November 1977, the Veteran filed a new petition to reopen, and by a January 1978 rating decision, the RO denied reopening the Veteran's service connection claim for a stomach condition.  Subsequently, in November 2001, the Veteran files a new claim for a stomach condition, but the RO failed to acknowledge it.  In March 2002, the Veteran submitted correspondence regarding his stomach claim, and by a June 2002 rating decision, the RO (without sending VCAA letter) denied reopening the Veteran's stomach claim.  In May 2011, the RO sent a VCAA without the new and material section and by an April 2012 rating decision denied reopening the Veteran's claim.  The Veteran submitted a timely NOD in August 2012, which challenged the duty to notify and assist.  The RO never issued a statement of the case.  In June 2012, the Veteran submitted a statement in support of claim, which was misfiled on VBMS as received in November 2007, in which he requested to file a claim on secondary basis for his stomach condition.  The RO did not acknowledge this claim. 

The RO sent an additional VCAA letter in June 2015, which again was missing the required new and material evidence section.  The RO then issued a SOC in June 2015, which continued to deny reopening the Veteran's claim.  This SOC was sent to the wrong attorney.  A deferred rating indicated that this deficiency was corrected, but a new copy of the SOC with the correct representative is not on associated with the claims file.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2015. 

The Board finds that while the issuance of the January 1972 RO decision cured the lack of complete service treatment records when the claim was first considered in December 1971, resolving all doubt in the Veteran's favor, his December 1972 statement that his stomach ailment worsened served as a notice of disagreement, which the RO failed to consider.  Therefore, making the December 1971 rating decision not final and a discussion of whether new and material evidence has been received is not necessary.  

In regards to the Veteran's service connection claim for headaches, the Board notes that on his January 1971 DD-214, the Veteran added a handwritten note, which reads "The other Bronze Star, The Soldier's Medal V crossword of gallantry are not on this copy.  I don't think it matters."  

Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  Here, the Board finds that the notation (whether the Veteran understood its importance or not) on the Veteran's DD-214, an important document that surely has been review prior to the formulation of the December 1982 rating decision, is sufficient to conclude that VA was on notice that additional records not currently associated with the claims file could have been present, but made no effort to obtain these identified records.  

Where an initial claim is denied due to the lack of evidence of an in-service event, such as combat, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.  In this sense, the original claim is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.  Here, the December 1982 denied service connection for headaches, in part, because "service medical records fail to show that the Veteran complained of or was treated for or had a diagnosis relative to any type of headache."  As will be discussed in detail below, the Veteran's identified Medals that were missing from his record at the time revealed that he in fact had "heroic" combat experience at least on two different occasions.  As such, the Board concludes that such evidence is relevant and VA was on notice that it exists prior to issuing the December 1982 rating decision.  Therefore, the December 1982 rating decision is not final, and the claim will be reconsidered herein. 

Thereafter, in July 2016, the Veteran submitted a new claim for headaches.  In an August 2016 rating decision, the RO denied reopening the Veteran's claim.  The Veteran filed a NOD in April 2017, and the RO issued a SOC in August 2017.  The Veteran filed a substantive appeal (via a VA Form 9) in August 2017.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

New and Material Evidence - Applicable Laws and Regulations

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

New and Material Evidence - Hypertension Procedural History and Analysis

In September 2006, the RO denied service connection for hypertension, claimed as secondary to service-connected diabetes.  The Veteran filed a NOD in January 2007, and the RO issued a statement of the case (SOC) in March 2007.  The Veteran filed a substantive appeal (via a VA Form 9) in April 2007.

In a November 2007 decision, the Board denied service connection for hypertension secondary to service-connected diabetes, finding that hypertension was diagnosed many years after service, and the only competent opinion of a medical relationship between service-connected diabetes and hypertension weights against the claim.  Although the Veteran submitted a new claim for hypertension a week after the Board's final decision, he did not appeal the decision to the United States Court of Appeals for Veterans Claims within a year of the Board's November 2007 decision.  Therefore, this decision became final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

In June 2012, the Veteran submitted a statement in support of claim, which was misfiled on VBMS as received in November 2007, in which he requested to file a claim on direct and secondary basis for hypertension.  The RO did not acknowledge this claim. 

Thereafter, in October 2015, the Veteran filed a supplemental claim for service connection for hypertension.  By a November 2015 rating decision the RO denied reopening the Veteran's claim, finding that new and material evidence has not been received.  In July 2016, the Veteran's representative indicated that in June 2012, the Veteran claimed hypertension as secondary to PTSD, which remained unconsidered.  In August 2016, the Veteran submitted a copy of his October 2015 supplemental claim for hypertension.  The Veteran also submitted medical literature showing a relationship between psychiatric disorders and hypertension with registered mail confirmation that those were received by VA in June 2012.  Later in August 2016, the RO again denied reopening the Veteran's claim.  The Veteran timely appealed this rating decision, a SOC was issued in August 2017, the Veteran filed a substantive appeal (via a VA Form 9) in August 2017, and this appeal ensued. 

The Board finds that resolving all doubt in the Veteran's favor, the correspondence submitted by the Veteran's representative in July 2016, to include confirmation of medical literature received by VA in June 2012, as well as the new copy of the October 2015 claim constitutes a NOD with the November 2015 rating decision, resulting in the Board's November 2007 decision being the last final decision on record.  

The Board finds that the Veteran has offered a new theory of entitlement; namely, that his hypertension is secondary to his psychiatric disorder.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USC 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this regard, the Board notes that the medical literature submitted by the Veteran shows a correlation between acquired psychiatric disorders and high blood pressure.  Furthermore, the Board finds that aggravation of the Veteran's hypertension due to his diabetes and or psychiatric disorder as not been considered.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for hypertension. 

New and Material Evidence - Gout Procedural History and Analysis

In July 2004, the RO denied service connection for gout as secondary to residuals of a right great toe fracture.  The Veteran filed a NOD in October 2004, and the RO issued a SOC in May 2005.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2005.  [Parenthetically, the Board noted that, in the substantive appeal, the Veteran also claimed that his gout was related to his service-connected diabetes mellitus.  The RO treated this statement as a new claim for service connection for gout secondary to diabetes, and denied the claim in a March 2007 rating decision.  The Veteran has not appealed this decision.]

In a November 2007 decision, the Board denied service connection for gout, finding that gout was diagnosed many years after service, and the only competent opinion on the question of a medical relationship between gout and the service-connected residuals of a right great toe fracture weights against the claim.  The Board has not considered whether gout was secondary to diabetes as this decision was not appealed.  Although the Veteran submitted a new claim for gout a week after the Board's final decision, he did not appeal the decision to the United States Court of Appeals for Veterans Claims within a year of the Board's November 2007 decision.  Therefore, this decision became final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, in June 2015, the Veteran's again sought to reopen his claim for gout, and without sending any letter regarding the duties to notify and assist, the RO in July 2015 denied reopening the Veteran's claim.  The Veteran filed a NOD in October 2015, and the RO issued a SOC in July 2016.  The Veteran filed a substantive appeal (via a VA Form 9) in August 2016, and this appeal ensued.  

Subsequent to the Board's November 2007 decision, the Veteran underwent an additional VA examination in June 2009 in connection with his increased rating claim for arthritis of the right toe and ankle, which discussed the Veteran's gouty arthritis in relationship to these service-connected disabilities.  His VA treatment notes dated in January 2011 shows gout attack on the right foot, and treatment notes dated in February 2011 note that gout seems likely given both podagral and previous crystal confirmation by history.  Further, the medical professional noted that pathology reports of the Veteran's kidney stone should be obtained to determine if it is gout related.  Furthermore, the Board finds that aggravation of the Veteran's gout due to service-connected disabilities has not been considered.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for gout. 

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with arthritis of the cervical spine and lumbar spine and headaches.  Arthritis is a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As applicable here, in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to a current disability.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Headache Disability -Analysis

The Veteran asserts that his currently diagnosed headaches disability resulted from a homemade VC hand grenade that went off just a couple of feet from his head after he hit the dirt.  Alternatively, he indicates that a 122 rocket exploded and the blast threw him backwards into a palm tree knocking him out.  He further notes that these headaches have been present since his discharge from service.  See e.g., Statement in Support of Claim dated in August 2012 and addendum to Supplemental Claim dated in July 2016. 

As noted above, the Veteran's combat status was verified throughout the pendency of this appeal.  Military personnel records associated with the claims file in May 2014 contain a narrative made in regards to the Bronze Star Medal with "V" Device that was awarded to the Veteran.  As will be discussed below, this narrative superficially identifies the Veteran's combat experience. 

Turning to the evidence, in a December 1972 statement in support of claim, the Veteran indicated that his headaches have worsened. 

Outpatient treatment reports dated from November 1978 to August 1982 show complaints of headaches.  An impression made August 1978 was Horton's Cluster Headaches, during which time the Veteran indicated that he had experienced migraine headaches for eight years. 

In the interim, in April 1995, a Form DD-215 corrected the Veteran's original DD-214, specifically to add the two Medals the Veteran's noted on his January 1971 copy of his DD-214, namely the Soldier's Medal and the Bronze Star Medal with "V" device as well as other medals.  In this regard, the Board notes that in May 2014, narratives of the Bronze Star Medal with "V" Device and the Soldier's Medal specifically describe two incidents on June 3, 1970 and December 10, 1970, where the Veteran was involved in combat and received these medals for his "heroism" against hostile force, by distinguishing himself by exceptionally valorous actions while participating in the defense of Tinh Bien District Compound.  The narratives further state that the Veteran "ran into the open amidst rounds striking all around him to carry the wounded."  
Private medical treatment notes dated in November 2001 indicate that the Veteran takes Indomethacin PM and Imitrex for migraine headaches.  Past medical history shows migraine headaches.  The impression during this visit was "migraine headaches - stable."  Active outpatient medications within VA treatment notes dated in December 2004, August 2005, January 2006, and March 2007 reveal that the Veteran was taking Amitriptyline HCL every day as needed for cluster migraine headaches.  The problem list includes headaches. 

In March 2017, the RO obtained a medical nexus opinion, in which the examiner opined that the Veteran had no issues with headaches prior to service and the onset of the condition was during service.  The examiner further noted that there is evidence of current, chronic, and continuous treatment and cate for headaches.  The examiner concluded that based on the foregoing, a nexus has been established. 

The Board finds that he is both competent to report headache pain during and since serving in combat in Vietnam and that his account of having headaches since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his headache disability became manifest during his combat service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Therefore, in light of the foregoing, the Board finds that the Veteran's assertions regarding the onset of his headaches and the circumstances leading to such headaches fall squarely within the "combat presumption," contained at 38 C.F.R. § 3.304(d).  

In conclusion, the Veteran served in combat and his assertions are consistent with the circumstances, conditions, and hardships of that service.  38 U.S.C. § 1154(b).  As such, VA must presume the occurrence of the in-service headaches.  Indeed, as noted above, the Veteran reported that he had headaches since service with a documented note that his headaches "worsened" (suggestive that they were present prior to making this statement) less than two years after discharge.  Furthermore, the March 2017 VA examiner opined that the circumstances of the Veteran's service and the chronicity of his headaches establish a nexus.  Therefore, service connection for a headache disability is warranted as being related to combat service.    

Lumbar and Cervical Spine Disabilities - Analysis

In August 2017, the RO denied service connection for lumbar and cervical spine disabilities.  The Veteran filed a NOD in August 2017, and the RO issued a SOC in October 2017.  The Veteran filed a substantive appeal (via a VA Form 9) in October 2017.  While the neck and back issues on appeal are separated, the Board discusses both claims together as they share a common factual and medical background. 

The Veteran asserts that he injured his neck and back when a 122 rocket exploded and the blast threw him backwards into a palm tree knocking him out.  See Third Party Correspondence dated in May 2017. 

The Board notes that the Veteran has a current diagnosis of lumbar and cervical spine arthritis.  See March 2017 VA examination report and August 2012 radiology report.  

As aforementioned, arthritis is a "chronic disease" and as such is subject to presumptive service connection.  Here, the Board notes that due to the lack of medical evidence, there is no competent objective evidence to show that the Veteran's arthritis manifested to a degree of 10 percent within one year after separation from service.  Though, the other way to establish service connection for a chronic disease on a presumptive basis is through continuity of symptomatology.  
The Court in Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) agreed that in a case where the Veteran failed to present medical nexus evidence relating currently diagnosed arthritis to in-service injury along with lack of evidence of treatments may bear on the credibility of the evidence  of continuity.  

Insomuch as the Veteran asserts that the lumbar or cervical spine disability is directly related to service, the Board finds under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed right hand disability to his active service injury.  While the Veteran is competent to describe current symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis, and its relationship to active service.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  In addition, evidence of arthritis of the lumbar spine was not shown until July 2000, approximately 30 years after separation from service, where radiology reports noted mild degenerative changes with no evidence of fracture.  The Board acknowledges the representative's statement that this report shows arthritis prior to the Veteran's motor vehicle accident in 2002; however, as will be discussed below, the weight of the evidence shows that the Veteran did not complain of continuous chronic back or neck symptoms, to include denying any back or neck pain in 2000. 

The Board finds that the claim is also not warranted on a direct basis.  

Private treatment notes dated in February 2002 indicate that the Veteran was in an automobile accident where he struck a cattle trailer full of cattle traveling about 55mph.  The record contains a cervical spine film, which revealed multiple traumas with multiple contusions and cervical neck pain.  The Veteran also had persistent lower back discomfort without obvious fractures.  

VA treatment notes dated from 2004 to 2007 show normal neck and some complaints of back pain, which was at least in one instance referenced as to be possibly a result of the Veteran's kidney stones.  Private treatment notes regarding the Veteran's kidneys dated in June 2007 show that he denied any neck or back pain. 

VA gastroenterology note dated in January 2011 shows no back or joint pain.  In addition, another VA treatment note for the Veteran's gout dated in January 2011 notes that he reported rare episodes of low back pain and stiffness in the mornings that take 30 minutes or so to resolve.  VA rheumatology consult dated in February 2011 shows complaints of inflammatory back pain with periods of inactivity, which also affected his neck. 

In March 2017, the Veteran underwent VA examinations for his neck and back.  The examiner confirmed degenerative arthritis of the lumbar spine with an onset date of 2012.  The Veteran reported that he had back pain since June 1970 as a result of a 120mm rocket that threw him against a tree and another incident when a hand grenade exploded close to him.  He stated that he had neck and back pain ever since.  The examiner opined that the Veteran had no issues related to the claimed conditions prior to military service and the onset of the pain was during service and documented in the STRs.  The examiner concluded that there is evidence of current, chronic, and continuous treatment and care, and therefore, a nexus has been established.  

In May 2017 the RO obtained an addendum opinion regarding the back and neck disabilities, which requested that the examiner revisit the prior opinion since it was factually incorrect to note that the STRs documented any back or neck injuries, where in fact the STRs were silent to any complaints or treatments of a back or neck injuries.  After review of the Veteran's claims file, the examiner opined that there was no plausible nexus related to combat experience during service.  The STRs are negative to any complaints and his separation examination shows is normal regarding his back and neck.  Later in 2000, there were no neck or back complaints or symptoms noted in PCP notes, and beginning 2002 after his cattle trailer accident occurred resulting in a fractured tailbone is when the first complaints occur.  There were no additional treatments or complaints until 2011.  

Initially, the Board notes that the absence of documented injury in the STRs is irrelevant in light of the Veteran's verified combat experience.  Nevertheless, the Board assigns low probative value to the March 2017 VA examination, because despite indicating that the Veteran's claims file was reviewed, there was no mentioning of the 2002 motor vehicle accident, which indisputably was the origin of the Veteran's back and neck complaints.  In this regard, the May 2017 examiner's opinion is assigned a higher probative value as it is shown that the examiner reviewed the record and considered the Veteran's lay assertions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Black v. Brown, 5 Vet. App. 177, 180 (1993) (an examination not based on the record, but based on inaccurate facts presented to an examiner, is speculation).  

Accordingly, while the Veteran has a confirmed combat related in-service injury and a current disability, there the nexus element of the claim has not been established.  Notably, it is clear upon review of the record that the Veteran suffered significant intervening injury to his back and neck following his separation from service in 2002.  Moreover, no medical professional who treated the Veteran's back and neck injuries recorded any in-service injuries, and the Veteran made no lay assertions regarding these his in-service injuries.  As such, the Board assigns low probative value to the Veteran's lay assertions regarding the onset of his back and neck injuries.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

The Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical records that specifically show a motor vehicle accident that resulted in neck and back injuries.  To the extent that the Veteran now asserts that a chronic cervical spine, right shoulder, and right elbow disabilities developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible, because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current lumbar and cervical spine disabilities and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for lumbar and cervical spine disabilities on direct and presumptive basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Severance of Service Connection for Anxiety Disorder

Procedural Background

In October 2016, the RO proposed to sever the Veteran's service-connected anxiety disorder on the basis of fraud, after he told a VA examiner that he lied during his previous VA examination.  The Veteran filed a NOD with the proposal in December 2016.  In February 2017, the Veteran testified in front of a Decision Review Officer (DRO) explaining the statement he made during his most recent VA examination, which led to these proceedings.  In August 2017, the RO issued a SOC indicating that since the issue of PTSD is intertwined with the issue of anxiety disorder, they consider them under the broader acquired psychiatric disorder.  Although it did not contain a discussion on the issue of earlier effective date, it acknowledged it in the reasons and bases section.  The Veteran filed a substantive appeal (via a VA Form 9) in August 2017.  

Subsequently, in October 2017, the RO indicated that although they found the Veteran's testimony credible and therefore found no fraud on his part, the proposed severance is still effective due to clear and unmistakable error (namely, the diagnosis was made in error).  The RO issued a supplemental statement of the case (SSOC) in October 2017, which found the severance proper and denied initial increased rating prior to the severance.  The same day of the SSOC, the RO also issued a rating decision making the proposed severance official.  The Veteran filed a NOD in December 2016, which the RO determined was too late as the issue was already certified to the Board.

Severance - Applicable Laws, Regulations & Analysis

The Veteran asserts that service connection for anxiety disorder was improperly severed. 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105 (d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d).  The Board notes that the RO complied with appropriate due process procedures concerning the severance.

The United States Court of Appeals for Veterans Claims (Court) has held that the same clear and unmistakable error standard that applies to a challenge to a prior adverse determination under 38 C.F.R. § 3.105(a) is also applicable in a severance determination under § 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App. 383   (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

Here, a December 2015 rating decision granted service connection for anxiety disorder and assigned it a 30 percent disability rating effective July 17, 2012.  Service connection was awarded after a July 2013 VA examiner diagnosed anxiety disorder and opined that his anxiety was related to his military service in Vietnam.  A November 2014 VA medical addendum opinion indicated that the Veteran's currently diagnosed anxiety disorder was at least as likely as not related to the in-service event for which he received Bronze Star. 

After the Veteran appealed the effective date and assigned rating, service connection was severed as a result of the October 2016 VA examiner's statement that due to significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms, the examiner could not ethically provide a diagnosis.  The examiner noted that the Veteran reported during the current examination that he "lied" during his last VA examination in July 2013, out of a concern that he would be "locked up."
After the RO proposed severance of service connection for anxiety disorder, the Veteran testified at a February 2017 hearing in front of a Decision Review Officer (DRO), where he explained that he told the examiner that he lied in 2013 to minimize his symptoms from the fear of being locked up in a mental institution, at which point the examiner stopped the examination believing that he committed fraud.  The representative argued that the October 2016 examiner made no effort to clarify the Veteran's statements, which clearly referred to his minimizing his symptoms in the previous examination due to fear of being institutionalized.  The Veteran further testified that during his July 2013 examination he was "trying to show that [he] was normal, just because [he] thought that's the best thing to do, was to be near normal."  He noted that his wife received calls several years earlier to try and institutionalize him for PTSD, but his wife refused. 

The Veteran's spouse submitted a February 2017 "buddy statement" describing his mental symptoms.  She further stated that she was approached early in their marriage by someone at the VA after the Veteran first sought help, recommending that she signs him into a mental facility for treatment, but she refused to do it.  She noted that they discussed what he should do or say during his examination, but was scared that VA will again recommend locking him up.  

Subsequent to the DRO hearing and receiving the spouse's statement, the DRO found the Veteran credible and requested an addendum opinion regarding his psychiatric condition.  An addendum opinion was obtained in June 2017, where the examiner answered "yes" to the question whether the Veteran has a current diagnosis of a mental disorder, but then noted that the Veteran does not have a mental disorder diagnosis.  The examiner indicated that the Veteran stopped seeing VA mental health professionals after he was recommended to be institutionalized in the 1980s.  The examiner concluded that "the Veteran was sketchy in describing his personal, family, and marital history" and could not recall his employment history.  The examiner then referenced the October 2016 VA examination report, which noted "conflictual claims" leading to "no diagnosis."  Lastly, the examiner stated that "no additional psychological testing was required.  The conclusions were able to be arrived at without psych testing."  

Based on the June 2017 VA examiner's opinion, the RO found that the grant of service connection for anxiety disorder was made by clear and unmistakable error, and confirmed the severance.  

Initially, the Board finds the June 2017 VA examiner's opinion inadequate.  First, as noted above, it contains obvious inconsistencies related to whether the Veteran has a current diagnosis of a mental disorder.  Second, this examiner relied on statements made by the October 2016 examiner regarding the truthfulness of the Veteran's statements ignoring the fact that the Veteran was subsequently found credible after he explained the nature of those statements.  Lastly, the examiner was able to reach a conclusion of no current diagnosis admittedly without conducting any psychiatric testing to ensure the current state of the Veteran's mental health condition. 

Furthermore, the Veteran submitted a December 2017 private examination report authored by a state licensed psychiatrist who indicated that the claims file was reviewed.  Upon examination of the Veteran, the psychiatrist rendered diagnoses of PTSD and depression.  The psychiatrist explained that the Veteran's previously diagnosed anxiety disorder was actually a component of his PTSD, which is evident by the record as being present for many years.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a currently diagnosed psychiatric disorder.  At the very least, there is absolutely no way to conclude that VA met its higher burden of showing clear and unmistakable evidence in the December 2015 rating decision.  As VA has not met the high evidentiary burden of showing clear and unmistakable error, the severance of service connection for a psychiatric disorder, service connection must be restored. 

Increased Rating - Applicable Laws and Regulations 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for an Acquired Psychiatric Disorder

The Board notes that the Veteran's psychiatric disorder is currently rated under diagnostic code 9400 for Generalized Anxiety Disorder; however, a more recent examination diagnosed the Veteran with PTSD and indicated that anxiety was part of the Veteran's PTSD.  In any event, all psychiatric disorders are rated under the same General Rating Formula for Mental Disorders as noted below. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD under DC 9411 when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to December 20, 2017

The Veteran asserts that his psychiatric symptoms are more severe than the currently assigned 30 percent disability rating.  

In an October 2012 statement, the Veteran reported that he had nightmares and certain smells and sounds still caused him flashbacks from his combat experience in Vietnam.   

In October 2013 the Veteran underwent a VA examination for mental disorders, in which the examiner diagnosed anxiety disorder.  In terms of social impairment, the examiner noted that the Veteran was married with two children and three grandchildren, but stated that he has no friends, and although he is a member of the American Legion, he did attend any activities and does not have any hobbies or interests.  He noted that he spends most of his time outside of work helping care for his mother or at home tinkering on projects and taking care of his horse farm.  The Veteran further reported that he received mental health treatment at the VA in the 1970s, and after he was prescribed psychotropic medications "it turned [him] into a vegetable," and he did not seek treatment since then.  The examiner noted five documented mental health sessions in from November 1978 to January 1979, but without diagnosis and the content appealed to focus on the Veteran's headache management.  

The Veteran also noted physical aggression upon his return from Vietnam, and stated that his current attitude toward altercations is "you mess with me and that is the last thing you are going to mess with."  He denied physical altercations, but admitted that he is known to be verbally aggressive with people.  Lastly, the Veteran described irritation and frustration with the non-military population and feeling as though he does not "understand society" and "you can tell the difference between military and civilian" by the way they talk, particularly "non-combative" military.  The Veteran reported that he has nightmares and sleep impairment (waking up tired), and his spouse told him that he "gives orders" in his sleep.  He also noted diminished interest in most activities, decreased libido, and minimal enjoyment of most activities.  He described his mood as always "guarded."  The Veteran denied any suicidal or homicidal thoughts. 
In terms of occupational impairment, the examiner noted that the Veteran endorsed that he had difficulty finding employment post-service, but later worked for five years as a shoe salesman and has been employed in computer programming from 1976 to the present.  The Veteran denied any problems with completing work related tasks.  

The examiner noted psychiatric symptoms including feeling of detachment from others, nightmares/flashbacks, hypervigilance, diminished interest, diminished libido, anxiety, and chronic sleep impairment.  The examiner concluded that the Veteran's psychiatric symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

In October 2016, the Veteran underwent an additional VA examination for mental disorders.  The Veteran reported daily intrusive memories, daily nightmares, frequent flashbacks, and intense physiological and psychological distress when reminded of experiences in Vietnam.  The examiner noted some avoidance symptoms such as efforts to avoid thinking or talking about Vietnam.  There were also reports of inability to remember important aspects of his experiences such names of his friends in combat.  The Veteran also noted that he could not trust anyone, loss of interest in activities, and estrangement from others.  The examiner noted that the Veteran endorsed symptoms of irritable behavior and angry outbursts, including physically violent behavior, hypervigilance, and disturbed sleep.  The Veteran further reported remote history of suicidal ideation, with vague plans, but denied any history of intent to kill himself or suicide attempts.  Similarly, the Veteran reported some history of homicidal ideation, without intent or plan.  He described sometimes feeling like he wanted to kill people, but denied ever taking action on these thoughts or any specific homicidal plans.  The Veteran reported that his rifle is locked unloaded, but hesitated to lock his knives "out of concern from person protection."

In terms of social impairment, the examiner noted that the Veteran remained married to his spouse, and his two children and three grandchildren all live in the same town.  The Veteran reported that he was not close to his family anymore and rarely was visiting his mother.  He stated that he loves his wife, but had a difficult time showing it or expressing any affection.  He denied having any friends or interest in friends. 

In terms of occupational impairment, the examiner noted that the Veteran was still working at the US Bank, and although he stated that he worked there for six years, he told the examiner last time that he worked there since 2005.  The Veteran noted that he now works only part-time, because he had trouble with his manager.  He further reported frequent trouble on the job related to disagreements with management. 

The examiner identified psychiatric symptoms of chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  Further, the examiner noted that the Veteran's mood was irritable and affect congruent. 

In a December 2016 correspondence, the Veteran indicated that he still had nightmares and his "poor wife has the bruises from some of [his] nightmares."  He stated that he had no friends, and described himself as a "recluse" and introvert even to his own children.  He stated that when he hears a chopper he freezes in place, and when the animals and bugs stop singing he immediately grabs a weapon.  He further added that sometimes he still thinking that he would have been better off dead.  

In a February 2017 statement, the Veteran's spouse indicated that he was angry most of the time, especially if something is not going the way he thinking it should or if someone has a different idea of something.  She noted that he will pound on the table or wall, and threaten to "clobber you" with a clenched fist.  She stated that he has threatened to beat the hell out of people" that have gotten in his face several times.  She indicated that he is unable to share how he feels most of the time.  The spouse also indicated that after the Veteran received mental health treatment and medication in the 1970s, the medications turned him into "a zombie like state," and stated that at times he was "actually slobbering," at which time VA spoke with her suggesting that he will be institutionalized.  He stopped taking his medications and gradually became more like himself.  

The spouse also indicated that he does not trust people in general and he is suspicious of their actions, qualifications, and agendas.  He is always thinking that others have some kind of alternative motive to their actions and or questions.  She stated that over the years some of his symptoms have gotten worse, to include his inability to control his anger, which at times make her worries that he will hurt himself, her, someone else, or one of their animals.  She noted his nightmares, where he yells, kicks, and becomes agitated.  He does not remember any of his nightmares, and when she showed him bruises on her legs, he told her to "just drop it," and insisted that she bumped into something.  She indicated that it is hard not to have any friends they can just invite over, and it appears that the Veteran wants them to stay isolated.  She does not invite anyone, because he "usually finds fault with people."  He never wants to listen to her when something is bothering her saying things like "so," "I don't want to hear it," or "not my problem, you figure it out."  She noted that she misses him walking with her instead of way in front of her and sometimes holding her hand.  

On review of all evidence during this period on appeal, both lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, which warrants a disability rating of 70 percent.  

Nevertheless, a higher rating of 100 is not warranted, since no other severe symptoms were present, such as persistent hallucinations, persistent danger of hurting self or others, grossly inappropriate behavior, or severe memory loss for names of close relatives, own occupation, or own name.  

For these reasons, the Board finds that the Veteran's PTSD disability warrants a 70 percent rating, but no higher, for the rating period prior to December 20, 2017. 

From December 20, 2017, Forward

In December 2017, the Veteran underwent a PTSD examination conducted by a board-licensed psychiatrist described as the Veteran's treating psychiatrist, who rendered diagnoses of PTSD and depression.  The psychiatrist explained that the Veteran's anxiety, which was diagnosed previously, was actually associated with his PTSD and was incorrectly diagnosed as a separate diagnosis before.  The psychiatrist stated that all of the Veteran's psychiatric symptoms are related to his PTSD, including anxiety.  

The psychiatrist noted that the Veteran's psychiatric symptoms "influence" his social, marital, and family life, and "effected" his occupation.  The psychiatrist identified symptoms of aggression, isolation, depressed mood, anxiety, suspiciousness, panic attacks more than ones a week due to flashbacks, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, fattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work and work like setting, inability to establish and maintain effective relationships, and suicidal ideation.    The psychiatrist concluded that the Veteran's psychiatric symptoms resulted in total occupational and social impairment, and noted that "it is impossible to understand why this hero is not 100% PTSD."

Based on the foregoing and in the absence of any evidence to the contrary, the Board finds that this examination report reveals that the Veteran's psychiatric symptoms more nearly approximate the criteria for a total disability rating. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating for Bilateral Hearing Loss 

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.

The Veteran asserts that his hearing loss is worse than the currently assigned non-compensable rating. 

Turning to the evidence, the Veteran underwent a VA audiology examination in July 2013, where the examiner noted that the Veteran was pleasant in demeanor, but the rest results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout the testing with no improvement in his admitted responses.  There was poor interest reliability.  Test results considered invalid and unreliable and therefore were not reported.   

The Veteran underwent an additional VA examination in December 2013.  Pure tone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
35
25
30
40
45
LEFT
35
20
25
45
50

Speech recognition score was 92 percent, bilaterally. 

Here, applying the December 2013 audiometric result to Table VII, the Veteran had Level I hearing acuity in the right ear and Level I in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran submitted a March 2016 private audiology report in a graph form.  The Board's interpretation of the testing results is such that a hearing loss disability is established by VA standards.  The Board has fact finding authority to discuss the audiological results presented on this graph and translate them into numerical format.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
42
35
40
N/A
50
LEFT
34
20
25
45
45

The audiology report did not indicate whether it used the Maryland CNC for speech recognition, but reported speech recognition score of 100 in the right ear and 92 in the left ear.  

Here even if the Board assumes that the speech recognition score was in fact the required Maryland CNC, applying the March 2016 audiometric result to Table VII, the Veteran had Level I hearing acuity in the right ear and Level I in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran underwent an additional VA examination in July 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
35
25
25
45
45
LEFT
35
20
20
50
50

Speech recognition score was 94 percent, bilaterally. 

Here, applying the July 2016 audiometric result to Table VII, the Veteran had Level I hearing acuity in the right ear and Level I in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

Accordingly, there is no basis to support a compensable rating for the Veteran's service-connected bilateral hearing loss.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating for Nephrolithiasis

The Veteran asserts that his current kidney disability is worse than the currently assigned 10 percent disability rating. 

His kidney stone condition is currently rated under DC 7508, but the Board notes diagnosis of ureterolithiasis, which is rated under DC 7510.  Pursuant to either DC 7508 for nephrolithiasis or DC 7510 for ureterolithiasis is rated as hydronephrosis under DC 7509, but will be rated as 30 percent disabling under either DC 7508 or 7510 where there is recurrent stone formation requiring one or more of the following:  (1) diet therapy; (2) drug therapy; or (3) invasive or noninvasive procedures more than two times per year.  

Pursuant to DC 7509, hydronephrosis warrants a 10 percent rating where there is only an occasional attack of colic, without infection and without requiring catheter drainage.  A 20 percent disability rating is warranted for frequent attacks of colic requiring catheter drainage.  A 30 percent disability rating is warranted where there are frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509.

In July 2013, the Veteran underwent a VA kidney (nephrology) examination, where the examiner rendered a diagnosis of ureterolithiasis since 2007.  The Veteran reported that this was the only time since his military service that he ever needed urgent or emergency medical treatment for a kidney stone.  The examiner further noted that the Veteran's VA physician also recorded this in April 2008, and his VA rheumatologist in a May 2008 initial visit recorded further that it was a uric acid stone with history of some hydronephrosis then (but all kidney function tests have been normal).  The Veteran noted that since the mid-late 1990s he has been taking Colchicine and Febuxostat daily.  The Veteran further reported that he had repeated kidney stones spontaneously passed over the years, about twice a year since service.  

The examiner indicated that the Veteran's treatment plan does not include taking continuous medication.  There was no evidence of renal dysfunction.  The examiner confirmed urolithiasis with calculi located in the kidney, which required invasive and noninvasive treatment between zero and one time a year.  At the time of the examination, the Veteran did not have signs or symptoms due to urolithiasis.  The Veteran did not have a history of recurrent urinary tract or kidney infections or a kidney transplant or removal.  There was also no evidence of tumors or neoplasms, or any scars.  Lab results were normal, and review of a 2007 abdomen CT scan provided by the Veteran was negative. 

In November 2014, the Veteran underwent an additional VA kidney (nephrology) examination, at which time the examiner confirmed a diagnosis of nephrolithiasis since 2007.  The Veteran reported that he has kidney stones with acute attacks four to six times a year.  The first time he experienced kidney stones was when he was in-service.  He stated that he was not taking any preventative medications, but tries to stay well hydrated.  

The examiner noted that the Veteran's condition did not require invasive procedures or continuous medication for treatment.  There was no evidence of renal dysfunction.  The examiner confirmed urolithiasis with calculi located in the kidney, which required invasive and noninvasive treatment between zero and one time a year, with the last time being a lithotripsy in 2007.  The Veteran had signs and symptoms of urolithiasis, which were described as occasional attacks of colic.  The Veteran did not have a history of recurrent urinary tract or kidney infections or a kidney transplant or removal.  There was also no evidence of tumors or neoplasms, scars, or other pertinent physical findings.  The Veteran's laboratory tests were abnormal, specifically, the examiner noted BUN of 8, and normal results of 0.78Creatinine.  The examiner also noted a June 2014 spot urine microalbumin/creatinine of 8.22.  

VA treatment notes dated in April 2015 show reports of right lower back pain for two weeks, which the Veteran speculated was caused by kidney stones, since he had kidney stones in the past with similar pain and location. 

In October 2016, the Veteran underwent an additional VA kidney (nephrology) examination, where the examiner rendered a diagnosis of ureterolithiasis.  The examiner noted that in June 2007, the Veteran had shock wave lithotripsy for stone at left uretero-vesicular junction.  The Veteran reported that two months prior to this examination he passed a stone, and the examiner recommended that he discuss this with his primary care physician (the Board notes that the Veteran called the VA in October 2016 to report he passed a stone two months earlier, but did not seek hospital treatment). 

The examiner noted that the Veteran's condition did not require continuous medication for treatment.  There was no evidence of renal dysfunction.  The examiner confirmed urolithiasis with calculi located in the kidney, which required invasive and noninvasive treatment between zero and one time a year, with the last time being the lithotripsy in 2007.  The Veteran had signs and symptoms of urolithiasis, which were described as occasional attacks of colic.  The Veteran did not have a history of recurrent urinary tract or kidney infections or a kidney transplant or removal.  There was also no evidence of tumors or neoplasms, scars, or other pertinent physical findings.  The examiner reviewed the Veteran's lab results from August 2016 and indicated that his BUN of 13 and Creatinine of 0.82, were normal.  There were no other significant test findings or results, though, the examiner noted that there were no stone analysis reports in the medical records.  

Regarding the need for continuous medication treatment, the Board acknowledges that the Veteran noted he was taking Colchicine and Febuxostat regularly, and a review of the Veteran's medical record confirms this notation.  Nevertheless, the Board notes that these treatment notes indicate that the medications were prescribed in connection with the Veteran's nonservice-connected diagnosed gouty arthritis, the July 2013 examiner noted that the Veteran was taking these medications to treat is gouty arthritis, and opined that this is the likely direct cause of his uric acid kidney stone treated in 2007.  Additional notes in the Veteran's record show that his kidney stones could be uric acid stone.  Accordingly, the Board finds that these medications were not prescribed for the purpose of treating the Veteran's kidney stones. 

The evidence of record does not indicate that the Veteran has had diet or drug therapy, or that he has had invasive or non-invasive procedures in excess of two times in any given year.  As such, a rating of 30 percent under DC 7508 or DC 7510 is not warranted.  There is no evidence in the record that the Veteran has required catheter drainage, no evidence of pyonephrosis (infection) or severe hydronephrosis (swelling of the kidney due to a build-up of urine) since October 9, 2009.  Accordingly, a rating of greater than 10 percent is not warranted under DC 7509.  38 C.F.R. § 4.115b, DC 7508, 7509, 7510.

Therefore, the currently assigned 10 percent properly contemplate the Veteran's symptoms of occasional attack of colic. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection - Earlier Effective Date - Applicable Laws and Regulations

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See Id.; 38 C.F.R. § 3.400(r). 

The effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2017).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Earlier Effective Date for the Award of Service Connection for Bilateral Hearing Loss- Analysis

The Veteran filed a claim for hearing loss in July 2012.  In November 2013, the RO denied service connection for hearing loss.  The Veteran filed a NOD in December 2013.  Prior to the issuance of a SOC, in December 2015, the RO granted service connection for bilateral hearing loss and the Veteran filed a NOD in July 2016.  The RO issued a SOC in August 2017, and the Veteran filed a substantive appeal (via a VA Form 9) later in August 2017.  A SSOC was issued in October 2017. 

The Board reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than July 17, 2012, the date of his original claim for service connection. 

The Board has carefully reviewed the entire record and found no evidence that could be construed as formal or informal claim for the Veteran's hearing loss prior to his original claim received on July 17, 2012.   

Consequently, there is no legal basis upon which to grant an effective date prior to July 17, 2012, for the grant of service connection for bilateral hearing loss disability.  The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C. § 7104(c).  The claim of entitlement to an effective date earlier than July 17, 2012, for the award of service connection for bilateral hearing loss must be denied.

Earlier Effective Date for the Award of Service Connection for Nephrolithiasis- Analysis

In February 1971, the Veteran filed a claim for service connection for kidney stones.  In December 1971, the RO noted that the Veteran's service treatment records were "incomplete," but denied service connection for kidney stones despite a notation that he was hospitalized for right quadrant pain in-service, finding that there was no evidence of a kidney stone condition.  In January 1972, the RO issued an additional rating decision indicating that upon review of the additional service treatment records, there were "no rateable disabilities noted."  The Veteran did not appeal these decisions within the one year appellate period.  

Thus, while recognizing that the Veteran filed his original claim for service connection for a kidney stone disability within the first post-service year, the corresponding rating decisions dated in December 1971 and January 1972 denied the claim, and the Veteran did not appeal these decisions and they therefore became final.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.105, 20.1400 (2017).  Clear and unmistakable error (CUE) in prior decisions; however, has not been asserted in this case.

Thereafter, in July 2012, the Veteran filed a petition to reopen his claim for service connection for kidney stones.  In November 2013, the RO reopened and denied service connection for kidney stones, finding that the evidence shows the Veteran suffered from kidney stones in service, but the current kidney stones are not related to service.  The Veteran filed a NOD in December 2013, but prior to the issuance of a SOC, in December 2015, the RO granted service connection for nephrolithiasis, effective July 17, 2012, the date of the Veteran's claim.  The Veteran filed a NOD in July 2016 for the assigned 10 percent disability rating and the effective date for the grant of service connection.  The RO issued a SOC in August 2017 and the Veteran filed a substantive appeal (via a VA Form 9) later in August 2017.  A SSOC was issued in October 2017.  As a result, this appeal ensued.  38 U.S.C. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100. 

The Board reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than July 17, 2012, the date of his petition to reopen. 

Significantly, the relevant regulation provides that any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, in this case, July 17, 2012.  As indicated, finality determinations contained within the prior final decisions that denied service connection for a back disability can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2017).  The Veteran has not claimed CUE in any of the relevant prior decisions as of the date of this decision. 

Additionally, no correspondence was received from the Veteran mentioning his kidney stone disability and/or indicating an intent to apply for service connection for a kidney stone disability between the issuance of the December 1971 and or January 1972 decisions (the date of the last final and binding decision denying claimed disability) and July 17, 2012 (the date of his most recent petition to reopen).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to them.  However, the only means of establishing an effective date earlier than July 17, 2012, in the instant case, would be to establish CUE in a prior final decision, which would constitute a separate request for benefits that has not yet been considered by the AOJ. 

In summary, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  As such, the RO has already assigned the earliest possible effective date for its grant of the reopened nephrolithiasis disability claim, which was determined to be July 17, 2012.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Consequently, there is no legal basis upon which to grant an effective date prior to July 17, 2012, for the grant of service connection for nephrolithiasis disability.  The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C. § 7104(c).  The claim of entitlement to an effective date earlier than July 17, 2012, for the award of service connection for nephrolithiasis claimed as kidney stones must be denied.

Earlier Effective Date for the Award of Service Connection for for an Acquired Psychiatric Disorder - Analysis

The Veteran submitted a July 2012 statement in support of claim for PTSD, and the RO denied service connection for PTSD in November 2013.  The Veteran filed a NOD in December 2013.  Prior to the issuance of a SOC, in December 2015, the RO granted service connection for anxiety disorder.  The Veteran filed a NOD in July 2016, where he claimed separate service connection for PTSD, increased rating for anxiety disorder, and earlier effective date for the grant of service connection for anxiety disorder. 

Here, the Board notes that a misfiled (VBMS November 2007) statement in support of claim dated in June 4, 2012 requested to file a claim for PTSD. 

The Board reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than June 4, 2012, the date of the statement of the claim noted above.

The Board has carefully reviewed the entire record and found no other evidence that could be construed as formal or informal claim for a psychiatric disorder prior to the June 4, 2012 claim.  Accordingly, the Board finds that an effective date of June 4, 2012, but not earlier is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for gout is reopened; to that extent only, the appeal is granted.

Service connection for a headache disability is granted. 

Service connection for a lumbar spine disability is denied. 

Service connection for a cervical spine disability is denied. 

For the period on appeal prior to December 20, 2017, a 70 percent disability rating for an acquired psychiatric disorder, to include PTSD is granted, subject to regulations governing the payment of monetary benefits.

For the period on appeal from December 20, 2017, forward, a 100 percent rating is granted for an acquired psychiatric disorder, to include PTSD, subject to regulations governing the payment of monetary benefits. 

For the entire period on appeal, an initial compensable rating for bilateral hearing loss is denied. 

Initial rating in excess of 10 percent for nephrolithiasis is denied. 

An effective date earlier than July 17, 2012, for the award of service connection for bilateral hearing loss is denied. 

An effective date earlier than July 17, 2012, for the award of service connection for nephrolithiasis is denied. 

An effective date of June 4, 2012, but not earlier, for the grant of service connection for an acquired psychiatric disorder, to include PTSD is granted. 


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with new VA examinations in connection with his claims for stomach condition and gout, and to obtain and addendum medical opinion regarding the Veteran's claim for hypertension.  Furthermore, the Board finds that the RO must clarify the reasons and bases of the currently assigned effective date and rating for a right ankle disability.  Lastly, the Board finds that entitlement to TDIU was raised by the record in an April 2017 notice of disagreement and October 2017 deferred rating, but was not fully developed.  Moreover, the issue of a TDIU is inextricably intertwined with the Board's decision herein and the issues being remanded and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

In regards to the Veteran's stomach claim condition, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his condition, especially since he reported continuous stomach problems since service.  In addition, his stomach condition should be considered on a secondary basis as to whether it was caused or aggravated by any of his service-connected disabilities.  

In regards to the Veteran's gouty arthritis claim, the Board finds that the record is replete with references to a possible correlation between his gout medications and his now service-connected kidney disability, specifically to the formation of kidney stones.  

In regards to the Veteran's hypertension, the Board finds that medical literature provided by the Veteran suggests that there might be a correlation between his hypertension and his now service-connected psychiatric disorder (which was not service-connected at the time of the Board's November 2007 decision).  

In regards to the increased rating and earlier effective date claims for the right ankle disability, the Board finds that the RO should first clarify the reasons and bases for both the current rating and the effective date.  In February 1971, the Veteran filed a claim for his right toe disability and a December 1971 rating decision granted service connection for a right talovanucular joint disability assigning it a non-compensable rating.  Thereafter, the non-compensable rating was continued by a July 2002 rating decision.  

Though, in an August 2003 rating decision, the RO denied service connection for right ankle, increased the Veteran's residuals of right large toe fracture to 10 percent, and assigned a separate non-compensable rating for right talovanucular joint disability (which was previously granted).  The Veteran filed a NOD in January 2004, and a statement of the case was never issued.  Despite the denial of service connection for a right ankle in August 2003, a March 2015 rating decision increased the Veteran's right ankle disability rating to 10 percent.  The Veteran filed a NOD in April 2015 asking for earlier effective date and increased rating.  The RO again failed to issue a SOC, and the Veteran filed another NOD in March 2016.  SOC was issued for both increased rating and earlier effective date claims in September 2016.  The Board is unclear how from a denial of service connection for a right ankle, the RO then granted increased rating, and based on what they awarded the current disability rating and currently assigned effective date.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Implement the Board's decision herein granting service connection for headaches, finding the severance of the Veteran's psychiatric disorder improper, increased rating for an acquired psychiatric disorder to 70 percent prior to December 20, 2017, and to 100 percent thereafter, and effective date of June 4, 2012 for the award of service connection for an acquired psychiatric disorder. 

2.  Ensure that all outstanding VA treatment notes are associated with the claims file.  In addition, provide the Veteran with an opportunity to identify and outstanding private treatment notes for his stomach, gout, and hypertension disabilities. 

3.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of his stomach condition now claimed as IBS, to include as secondary to his service-connected disabilities. 

After reviewing the file, the examiner is asked to respond to the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed IBS and or any other stomach problems had its onset during service, is otherwise related to it.  **The Veteran's competent and credible lay assertions of stomach problems since service and the objective medical history showing continuous complaints and treatments of stomach issues should be considered.  Specifically, address whether his current IBS is a continuation of his years of reported and documented stomach issues.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed IBS and or any other stomach problems were caused OR aggravated by any of his service-connected disabilities, specifically his psychiatric disorder.  Please address the medical literature submitted by the Veteran.  See VBMS correspondence on July 3, 2016. 

A rationale should be provided for all opinions (direct, causation, AND aggravation). 

4.  Provide the Veteran with a VA examination to determine the nature and etiology of his gout condition, to include as secondary to his service-connected disabilities. 

After a review of the record and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed gout had its onset during service, or is otherwise related to it.  **The Veteran's competent and credible lay assertions of gout related symptoms and the objective medical history showing continuous treatment for gout should be considered. 

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed gout was caused OR aggravated by any of his service-connected disabilities, specifically his kidney and right toe and ankle arthritis disabilities.  Please address the medical literature submitted by the Veteran.  See VBMS correspondence on October 12, 2015. 

The examiner's attention is called to the following: (i) June 2009 VA examination for arthritis of the right toe and ankle, which discussed the Veteran's gouty arthritis in relationship to these service-connected disabilities (ii) VA treatment notes dated in January 2011, which show gout attack on the Veteran service-connected right foot and treatment notes dated in February 2011 note that gout seems likely given both podagral and previous crystal confirmation by history.  Further, the medical professional noted that pathology reports of the Veteran's kidney stone should be obtained to determine if it is gout related.  

A rationale should be provided for all opinions (direct, causation, AND aggravation).

5.  Submit the claims file to a VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's hypertension disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After review of the record, the examiner is asked to respond to the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension was caused OR aggravated by any of his service-connected disabilities, specifically his psychiatric disorder and diabetes.  Please address the medical literature submitted by the Veteran.  See VBMS correspondence on October 16, 2015 and July 3, 2016. 

A rationale should be provided.

6.  Regarding the Veteran's claim for increased rating in excess of 10 percent and earlier effective date for a right ankle disability, the RO should clarify the procedural background of this claim, taking into consideration February 1971 rating decision granting service connection for a right talovanucular joint, July 2002 rating decision denying increase for the service-connected right talovanucular joint, August 2003 rating decision denying service connection for a right ankle disability, but granting increase and separate rating for a right talovanucular joint, and March 2015 rating decision, which increased the right ankle disability to 10 percent.  

Thereafter, explain which rating decision granted service connection for a right ankle disability subsequent to the August 2003 denial, consider the Veteran's January 2004 NOD, which was never acknowledged by the RO to the August 2003 rating decision, and thereafter readjudicate the claim to clarify all procedural conditions. 

7.  Readjudicate the matters on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


